Exhibit 10.1

2006 Base Salary Rates; 2005 Cash Bonus Amounts

The following table lists the 2006 base salary rate and 2005 cash bonus amount
approved on February 21, 2006, for each of our named executive officers.

 

Name and Title

  

2006

Base Salary

Rate

  

2005

Cash Bonus

Amount

Arthur H. Keeney III

President and Chief Executive Officer

   $ 245,000    $ 73,209

J. Dorson White

Executive Vice President and Chief Operating Officer

     145,000      30,438

William F. Plyler, II

Senior Vice President and Chief Credit Officer

     115,500      24,748

Gary M. Adams

Senior Vice President and Chief Financial Officer

     100,000      22,004